DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on April 13, 2022. Claims 2-3, 9 and 16-22 have been canceled without prejudice. Applicant’s arguments have been fully considered. Claims 1, 4-8 and 10-15 are pending and an action on the merits is as follows.
Allowable Subject Matter
3.        Claims 1, 4-8 and 10-15 are allowed. 
4.       The following is an examiner’s statement of reasons for allowance:
           Prior art of record fails to disclose or fairly suggest the following limitations “An image display apparatus comprising: wherein the power supply is further configured to operate in a first mode or a second mode, wherein in the first mode the switching operation is continuously performed by the at least one switching element, and in the second mode the switching operation is discontinuously performed by the at least one switching element, wherein the controller is further configured to: determine the mode of operation as the second mode based on a level of a load at the output terminal of the converter being equal to or lower than a first reference level; and determine the mode of operation as the first mode based on the level of the load at the output terminal of the converter being higher than the first reference level and equal to or lower than a second reference level higher than the first reference level.” in combination with the remaining claimed limitations as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                 Citation of Relevant Prior Art
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
           Shekhawat et al., (US 20070058402 A1);
           Park, [US 20200136512 A1];
           SHIMOMUGI et al., (US 20140320059 A1);
           Zudrell-Koch, (US 20150028778 A1);
           Park, (US 2017/0250605 A1);
            Kurabayashi et al., (US 8,896,638 B2);
            Niikura, (US 2018/0336840 A1);
            Qiu et al., (US 10,311,833 B1);
            Yeh et al., (US 2019/0034026 A1);
            Yeh et al., (US 2019/0034026 A1);
            Lim, (US 2019/0005890 A1);
            Kim et al., (US 2015/0243232 A1);
            Maeyama et al., (US 2015/0187277 A1);
            Lee et al., (US 2015/0145901 A1);
            Koo et al., (US 2013/0235941 A1);
            Sakamoto, (US 2011/0157256 A1);
            Yamagata et al., (US 2010/0171776 A1);
             Horikoshi, (US 2007/0146485 A1).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANZI CHEN/
Examiner, Art Unit 2844

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844